          Case 5:20-cr-00079-gwc Document 74 Filed 09/03/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

 UNITED STATES OF AMERICA                        )
                                                 )
                v.                               )                 Case No. 5:20-cr-79-gwc-1
                                                 )
 MELISSA GEORGE                                  )

                  UNOPPOSED MOTION FOR RELEASE ON
         CONDITIONS TO RESIDENTIAL SUBSTANCE ABUSE TREATMENT

       Melissa George, through counsel, respectfully moves for her release on conditions to

residential substance abuse treatment at the Valley Vista facility in Vergennes, Vermont, to be

followed by residence at an approved sober house in Chittenden County. The grounds for this

motion are as follows.

       Guilty Plea, Continued Release on Conditions Pending Sentencing, and Revocation

of Release. On April 9, 2021, pursuant to a plea agreement (Doc. 37), Ms. George entered a plea

of guilty to a one-count Information (Doc. 36) charging her with conspiracy to distribute heroin

and cocaine base. Finding exceptional reasons, the Court continued her release on conditions

pending sentencing. On motion of the government (Doc. 58), and following an evidentiary hearing

held July 26, 2021, the Court revoked Ms. George’s release, finding she violated her release

conditions by using cocaine. The Court indicated at the hearing that it would be open to considering

a structured release plan for Ms. George.

       Sentencing Continued Without Government Opposition to Provide for Development

of Structured Release Plan. On August 2, 2021, the Court granted Ms. George’s unopposed

motion to continue her sentencing (Doc. 67). Sentencing has been rescheduled to November 30,

2021. Defense counsel sought this continuance to develop and propose a structured release plan

necessary to qualify Ms. George for possible government referral to Burlington Federal Drug

                                            Page 1 of 3
          Case 5:20-cr-00079-gwc Document 74 Filed 09/03/21 Page 2 of 3




Court. Id. The motion recited that the plan would include admission to an approved residential

substance abuse treatment facility, followed by residence in an approved sober house located

within Chittenden County. Id.

       Structured Release Plan. Defense counsel has now been notified by Valley Vista that Ms.

George has been authorized for admission to residential substance abuse treatment. The first

available opening is Friday, September 24, 2021. Following residential treatment, Valley Vista

will coordinate Ms. George’s admission to a Chittenden County sober house operated by Vermont

Foundation for Recovery.

       Discussion of Plan with the Attorneys for the Government and Non-Opposition.

Counsel has discussed this proposed release plan with the attorneys for the government, and the

government does not oppose Ms. George’s release to Valley Vista followed by residence in a

Chittenden County sober living facility.

       Conditions Requested. Per email communication, Valley Vista has requested that any

release conditions require Ms. George “to sign irrevocable Releases of Information for Law

Enforcement, as well as Attorneys and Probation (when applicable).” Valley Vista “would also

prefer any Conditions of Release to read that [Ms. George] is required to comply with all

recommendation of the treatment team.” Ms. George also will need a COVID test within 5 days

of admission unless she has been fully vaccinated. Ms. George consents to these requested

conditions.




                                           Page 2 of 3
         Case 5:20-cr-00079-gwc Document 74 Filed 09/03/21 Page 3 of 3




      WHEREFORE, it is respectfully requested that the Court authorize Ms. George’s release

on conditions for transport by a family member and admission to Valley Vista in Vergennes,

Vermont on or about September 24, 2021.

Dated: September 3, 2021

                                                   /s/ Gregory S. Mertz
                                                   Gregory S. Mertz
                                                   Attorney at Law
                                                   2 Church Street, Suite 2G
                                                   P.O. Box 923
                                                   Burlington, VT 05402-0923
                                                   (802) 448-3674
                                                   gmertz@mertzlawfirm.com

                                                   CJA Counsel for Melissa George




                                          Page 3 of 3
